DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 16-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (WO 2015121639 in view of Ubel et al. (U.S. 20080119995).
Regarding claims 13, 19, Gilbert et al. disclose a device for detecting a driving event of a vehicle, the device comprising: a triaxial acceleration sensor; and a processing unit configured to detect a plurality of acceleration values within a specific time span using the acceleration sensor, the processing unit further configured to determine characteristic parameters of the detected acceleration values, to ascertain a specific mother wavelet as a function of the determined characteristic parameters,  and to compare the first coefficients at least to stored second coefficients, the second coefficients representing a driving event, and to detect the driving event represented by the second coefficients as an occurred driving event when the first coefficients are in agreement with the second coefficients; wherein the device is configured to be fixedly installed on the vehicle (See page 2, lines 1-26). Though Gilbert et al. disclose the wavelet transformation, it doesn’t specifically disclose to carry out a wavelet transform of the acceleration values based on the ascertained mother wavelet to determine first coefficients. 
In a related art, Ubel et al. disclose carry out a wavelet transform of the acceleration values based on the ascertained mother wavelet to determine first coefficients (See paragraph 0021, 0022 0035). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Gilbert et al. with that of Ubel et al. to carry out a wavelet transform of the acceleration values based on the ascertained mother wavelet to determine first coefficients since it would help controlling the adjusting device for the motor vehicle to improve the overall event of the vehicle.
Regarding claims 14, 20, Gilbert et al. disclose the comparison with coefficients listed and storing (See page 2, lines 3-10). 
Regarding claims 16-18, 22-24, the characteristic parameters are not specified however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the characteristics parameters to have statistical moments, non-linear parameters and .

Claims 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (WO 2015121639 in view of Ubel et al. (U.S. 20080119995) and Tadic et al. (U.S. Pub No. 20150246654).
Regarding claims 15, 21, Gilbert et al. disclose all but fail to specifically disclose a wireless communication unit wherein the processing unit is configured to transmit the detected driving event using the wireless communications unit.  In a related art, Tadic et al. disclose wireless connection for reporting events (See abstract, paragraph 0116). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Gilbert al. and Ubel et al. with the wireless connection as it is a known techniques used for a known device for reliable communication purposes.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Decker et al. (U.S. Pub No. 20180170393) disclose the use of vehicle operator specific characteristic values for a drive of the vehicle operator wherein the characteristic values are compared with predefined threshold values.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661